DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of a method, comprising: selecting at least one set of line of sight (LOS) vectors of a plurality of LOS vectors, wherein the plurality of LOS vectors are oriented in one or more directions outward from a vehicle; determining at least one air data solution based on the at least one set of LOS vectors; adjusting at least one value of an air vector equation based on a predetermined quantity; upon adjusting the at least one value, then determining at least one modified air data solution, wherein the at least one modified air data solution is determined based on the at least one set of LOS vectors and the at least one value; and comparing a difference between the at least one air data solution and the at least one modified air data solution to a threshold value, wherein the threshold value is indicative of error with respect to the at least one set of LOS vectors. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “one or more processors” of claims 8-20. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the claim encompasses a user selecting at least one set of line of sight (LOS) vectors of a plurality of LOS vectors, wherein the plurality of LOS vectors are oriented in one or more directions outward from a vehicle, in the mind, determining at least one air data solution based on the at least one set of LOS vectors, in the mind, adjusting at least one value of an air vector equation based on a predetermined quantity, in the mind, upon adjusting the at least one value, then determining at least one modified air data solution, wherein the at least one modified air data solution is determined based on the at least one set of LOS vectors and the at least one value, in the mind, and comparing a difference between the at least one air data solution and the at least one modified air data solution to a threshold value, wherein the threshold value is indicative of error with respect to the at least one set of LOS vectors, in the mind. The mere nominal recitation of a processor in claims 8-20 does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of a “processing system” or “the one or more processing devices” that performs the steps. The steps performed by a “processing system” or “the one or more processing devices” is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The “processing system” or “the one or more processing devices” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennison (US8946606B1).
Regarding claim 1, Dennison teaches a method, comprising: selecting at least one set of line of sight (LOS) vectors of a plurality of LOS vectors, wherein the plurality of LOS vectors are oriented in one or more directions outward from a vehicle (see Paragraph 236 wherein FIG. 27 shows a typical geometric relationship of a single plane intercept engagement. The LOS Vector, Rt, points from the attacker centroid to the target centroid. Another Vector, Rg, points along the LOS, but its magnitude is the range from the target to the ground along the LOS. Vm and Vt are the components of vehicle velocities perpendicular to the LOS); 
determining at least one air data solution based on the at least one set of LOS vectors (see Paragraph 104 wherein we consider these two cases: If R.sub.G&gt;&gt;R.sub.T, then OF.sub.A=true LOS Rate (.sigma.') between the pursued object and our tracking vehicle. This relation develops the solution for air-to-air missions that are of interest in representative programs. As our tracking (or attacking) UAV closes in on the pursued object, the ground range R.sub.G naturally becomes much greater than R.sub.T. Thus, the LOS rate also naturally becomes precise during interception even for low-flying objects. If R.sub.G&gt;&gt;R.sub.T, then OF.sub.A=LOS rate due to pursued-object motion only. This can be used in combination with the optical-flow development reported in the above-mentioned provisional patent application to complete guidance solutions for many applications); 
adjusting at least one value of an air vector equation based on a predetermined quantity (see Paragraph 109 wherein to calculate the LOS rate, one reverses the algebraic sign of the translation registration adjustments calculated by the high-quality inertial registration routine, and multiplies the resulting value by the PPFOV (IFOV) of the sensor, divided by the time differential between successive imagings of the object--i.e., in essence, the frame rate); 
upon adjusting the at least one value, then determining at least one modified air data solution, wherein the at least one modified air data solution is determined based on the at least one set of LOS vectors and the at least one value (see Paragraph 95 wherein as the object moves over the ground, these surrounding features provide a reference to the inertial frame. By moving the extracted sequences into the rest frame of the object, we can estimate the contribution of the object to the LOS angular rate--through a registration process. Such registration is preferably performed by: first evaluating the optical flow between consecutive frames, next providing a rough image registration (as explained below), then selecting anchor points for the image sequences, and finally applying a finer image-registration technique to provide the output image-registration solution. This "registration solution" is simply the coordinate translation needed to align the inertial surroundings of the object. Multiplying this solution by the PPFOV (or "IFOV") of the sensor thus produces the negative value of the contribution of the pursued object to the angular LOS); 
and comparing a difference between the at least one air data solution and the at least one modified air data solution to a threshold value, wherein the threshold value is indicative of error with respect to the at least one set of LOS vectors (see Paragraph 114-115 wherein to test the suitability of our algorithms, we ran the simulated UAV imagery through them and calculated the inertial LOS rate as ground truth. We also calculated the discrepancy ("error") between the two. For all three scenarios the simulated sensor was an electrooptical unit with focal length 35 mm, pixel pitch 12 pm, and CCD dimensions 640.times.480 elements. In the stationary-UAV simulation, the altitude was set to 1,500 meters. The object moved along the ground (altitude zero meter); the object's contribution to the angular LOS rate was calculated both through our algorithms and through an inertially referenced calculation; see also Paragraph 118-119 wherein Images were generated for a simulation mode (FIG. 6), and from these the pursued object and its surroundings were extracted--producing modified images (FIG. 7). Optical-flow and image-registration algorithms were run to derive the contribution by the pursued object, to the inertial LOS rate. To characterize performance, we compared the ground-truth inertial calculations of the pursued-object contribution to the LOS rate with the prediction from our LOS algorithms. In all three scenarios our algorithms performed well, with errors on the order of those from a single-camera PPFOV (IFOV)).  
Regarding claim 7, Dennison teaches the method of claim 1, wherein adjusting at least one value of an air vector equation further comprises adjusting at least one vector component of an air velocity vector, wherein the at least one vector component is adjusted based on minimum variance estimation (MVE) (see Paragraph 151 wherein he brightness partial derivatives can be calculated from the imagery and the velocities; and v.sub.x, and v.sub.y are the unknowns for which we wish to solve--but there are two unknowns and only the one equation above. As can be appreciated from study of the equation, this is the component of motion along the direction of the brightness gradient. Calculation of another component of motion, ideally an orthogonal component, requires an additional constraint. The main difference between various optical-flow algorithms is the particular second constraint used; see also Paragraph 159-160 wherein the motion vector at each pixel is used to calculate magnitude of the motion, representing the net shift for the content of each pixel between updates. Points farthest from the ICE move fastest; and points closest to the ICE, slowest. The location of minimum optical-flow magnitude corresponds to the location of the ICE. This position is very easily identified. v(x,y)= {square root over (v.sub.x(x,y).sup.2+v.sub.y(x,y).sup.2)}{square root over (v.sub.x(x,y).sup.2+v.sub.y(x,y).sup.2)} (x.sub.ICE, y.sub.ICE)=position where v=min (v)).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US8946606B1) in view of Wang (US10732289B1).
Regarding claim 2, Dennison teaches the elements of claim 1 but fails to explicitly teach a method, comprising: selecting at least one set of line of sight (LOS) vectors of a plurality of LOS vectors, wherein the plurality of LOS vectors are oriented in one or more directions outward from a vehicle; determining at least one air data solution based on the at least one set of LOS vectors; adjusting at least one value of an air vector equation based on a predetermined quantity; upon adjusting the at least one value, then determining at least one modified air data solution, wherein the at least one modified air data solution is determined based on the at least one set of LOS vectors and the at least one value; and comparing a difference between the at least one air data solution and the at least one modified air data solution to a threshold value, wherein the threshold value is indicative of error with respect to the at least one set of LOS vectors.  
However, Wang teaches the method of claim 1, wherein: selecting at least one set of LOS vectors further comprises selecting a first set and a second set of LOS vectors (see Paragraph 0031 wherein G is a geometric matrix, consisting of a set of unit vectors 1(k) along the connection line direction (LOS) obtained by combining a known position of the ranging source with an assumed position of a user receiver; see also Paragraph 0022 wherein  l(m) is a line of sight (LOS) vector, which is a set of unit vectors along a connection line between the user aircraft and the ranging source), 
the at least one modified air data solution further comprises a first modified air data solution and a second modified air data solution, the first modified air data solution and the second modified air data solution based on (1) the first set and the second set of LOS vectors, respectively ((see Paragraph 0024-25 wherein further, after a new fault mode and an integrity hazard are introduced into the air-ground cooperative positioning method, the distance between the ranging source and the user aircraft is calculated according to the following formula: r (m) =(x u −(x (m) +Δx (m) ))·1(m) +Δr (m) +ε(m) where xu is a user aircraft position solution; x(m) is a ranging source position solution; Δx(m) is an error term of a position error of the ranging source; ε(m) is a ranging error; Δr(m) is a ranging fault; l(m) is a line of sight (LOS) vector, which is a set of unit vectors along a connection line between the user aircraft and the ranging source), 
and (2) the at least one value, and comparing a difference further comprises comparing the first modified air data solution and the second modified air data solution (see Paragraph 0040-46 wherein where {circumflex over (x)}(k) is a positioning solution after removal of an assumed fault ranging source, which is a subset positioning solution, {circumflex over (x)}(0) is a positioning solution using all ranging sources, which is a complete-set positioning solution; S is a transfer matrix; wherein the variance of the subset positioning solution {circumflex over (x)}q (k) is: σq (k)2 =(GT W(k) G)q,q −1 where q=1, 2, 3 denotes east, north and high directions respectively; an effect of a nominal bias component bnom,i on the subset positioning solution {circumflex over (x)}q (k) is as follows: bq(k)=∑i=1Nsat Sq,i(k) bnom,i an equation of the difference Δ{circumflex over (x)}(k) between the subset positioning solution and the complete-set positioning solution is calculated as follows: σss,q (k)2 =e q T (S (k) −S (0) )C acc (S (k) −S (0) )T e q where eq denotes a vector in which the qh element is 1 and other elements are 0).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 3, Dennison teaches the elements of claim 1 but fails to explicitly teach the method of claim 2, further comprising: excluding one or more LOS vectors in the first modified air data solution or second modified air data solution when the difference exceeds the threshold value; and determining a final air data solution based on the remaining LOS vectors used to generate the at least one modified air data solution.  
However, Wang teaches the method of claim 2, further comprising: excluding one or more LOS vectors in the first modified air data solution or second modified air data solution when the difference exceeds the threshold value (see Paragraph 0038-46 wherein calculating a subset positioning solution, a standard deviation, and a bias component after removal of an assumed fault source, including: calculating a residual y under a fault mode k with the weighted least square method to calculate the subset positioning solution: Δ{circumflex over (x)} (k) ={circumflex over (x)} (k) −{circumflex over (x)} (0) =(S (k) −S (0) )y S (k) =(G T W (k) G )−1 G T W (k) where {circumflex over (x)}(k) is a positioning solution after removal of an assumed fault ranging source, which is a subset positioning solution, {circumflex over (x)}(0) is a positioning solution using all ranging sources, which is a complete-set positioning solution; S is a transfer matrix; wherein the variance of the subset positioning solution {circumflex over (x)}q (k) is: σq (k)2 =(GT W(k) G)q,q −1 where q=1, 2, 3 denotes east, north and high directions respectively; an effect of a nominal bias component bnom,i on the subset positioning solution {circumflex over (x)}q (k) is as follows: bq(k)=∑i=1Nsat<Sq,i(k)<bnom,i an equation of the difference Δ{circumflex over (x)}(k) between the subset positioning solution and the complete-set positioning solution is calculated as follows: σss,q (k)2 =e q T (S (k) −S (0) )C acc (S (k) −S (0) )T e q  where eq denotes a vector in which the qh element is 1 and other elements are 0); 
and determining a final air data solution based on the remaining LOS vectors used to generate the at least one modified air data solution (see Paragraph 0047-0053 wherein  conducting split testing on the positioning solution to judge whether a protection level is solved, and if yes, solving the protection level, including: for the fault mode k, {circumflex over (x)}q (0) being a fault-free positioning solution, and xq being an actual position; {circumflex over (x)}q (k) being a positioning solution of a detection subset k after removal of the kth measured value, wherein q=1,2, 1 and 2 denote two directional components of the horizontal plane respectively; and a difference ∇xq between an estimated position {circumflex over (x)}q (k) and an actual position {circumflex over (x)}q (0) is: ∇x q ={circumflex over (x)} q (0) −x q test statistics tk,q under the fault mode k is: t k,q =|{circumflex over (x)} q (k) −{circumflex over (x)} q (0) |a threshold Tk,q of the test statistics under the fault mode k is: T k,q =K fa,q σss,q (k)2 where Kfa,q is an inverse function (quantile) of a probability cumulative distribution function, the specific value is determined by a continuity risk assigned to the fault mode k, and calculation formulas of the continuity risk are as follows: τk=x^(k)-x^(0)Tk≤1Kfa,q=Q-1 (Pfa(k)4) Pfa (k) is a continuity budget assigned to the fault mode k, Q−1 (p) is (1−p) quantile of standard Gaussian distribution, τk is test statistics, and if the test statistics τk is greater than 1, the assumption of the fault mode is established, and a fault exists in the correspondingly removed ranging source).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 4, Dennison teaches the elements of claim 1 but fails to explicitly teach the method of claim 2, further comprising storing residuals of the first and second modified air data solutions when the difference exceeds the threshold value, wherein the threshold value is adjusted based on the residuals.
However, Wang teaches the method of claim 2, further comprising storing residuals of the first and second modified air data solutions when the difference exceeds the threshold value, wherein the threshold value is adjusted based on the residuals (see Paragraph 0038-39 wherein calculating a subset positioning solution, a standard deviation, and a bias component after removal of an assumed fault source, including: calculating a residual y under a fault mode k with the weighted least square method to calculate the subset positioning solution: Δ{circumflex over (x)} (k) ={circumflex over (x)} (k) −{circumflex over (x)} (0) =(S (k) −S (0) )yS (k) =(G T W (k) G )−1 G T W (k)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 5, Dennison teaches the elements of claim 1 but fails to explicitly teach the method of claim 1, wherein comparing a difference between the at least one air data solution and the modified air data solution further comprises issuing an alert when the difference is greater than the threshold value.
However, Wang teaches the method of claim 1, wherein comparing a difference between the at least one air data solution and the modified air data solution further comprises issuing an alert when the difference is greater than the threshold value (see Paragraph 0057 wherein the availability of the system can be judged by comparing the protection level with a corresponding alarm limit, and if the protection level is less than the alarm limit, the complete-set solution will be taken as the positioning solution; otherwise, the system will be indicated to be unavailable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 6, Dennison teaches the elements of claim 1 but fails to explicitly teach the method of claim 1, wherein adjusting at least one value of an air vector equation further comprises adjusting the at least one value by user input based on an air data parameter, and further comprising excluding one or more LOS vectors used to generate the at least one modified air data solution when the difference exceeds the threshold value.
However, Wang teaches the method of claim 1, wherein adjusting at least one value of an air vector equation further comprises adjusting the at least one value by user input based on an air data parameter, and further comprising excluding one or more LOS vectors used to generate the at least one modified air data solution when the difference exceeds the threshold value (see Paragraph 0084 wherein When the GNSS is available, a user at the position x calculates his/her position solution f LDACS two-way ranging, will preferentially select a GNSS-based measurement yG , and has a position error with εG ˜N(0, ΣG ) distribution. When the GNSS is unavailable, the user resumes to measure yA based on the air-to-air and air-to-ground combined positioning method to estimate the position. At this time, the position error distribution is εA ˜N(0, ΣA ); see also Paragraph 0053 wherein Pfa (k) is a continuity budget assigned to the fault mode k, Q−1 (p) is (1−p) quantile of standard Gaussian distribution, τk is test statistics, and if the test statistics τk is greater than 1, the assumption of the fault mode is established, and a fault exists in the correspondingly removed ranging source).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 15, see the corresponding rejection of claim 1.
Regarding claim 16, see the corresponding rejection of claim 2.
Regarding claim 17, see the corresponding rejection of claim 3.
Regarding claim 18, see the corresponding rejection of claim 4.
Regarding claim 19, see the corresponding rejection of claim 5.
Regarding claim 20, see the corresponding rejection of claim 6.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US8946606B1) in view of Sakamaki (US20180299558) and in further view of Wang (US10732289B1).
Regarding claim 8, Dennison teaches a processing system coupled to the one or more sensors, wherein the processing system comprises one or more processors configured to: select at least one set of LOS vectors of the plurality of LOS vectors; determine at least one air data solution based on the at least one set of LOS vectors; adjust at least one value of an air vector equation based on a predetermined quantity; upon adjusting the at least one value, then determine at least one modified air data solution, wherein the at least one modified air data solution is determined based on the at least one set of LOS vectors and the at least one value; and compare a difference between the at least one air data solution and the at least one modified air data solution to a threshold value, wherein the threshold value is indicative of error with respect to the at least one set of LOS vectors (see the corresponding rejection of claim 1), but fails to explicitly teach a system, comprising, one or more sensors mounted on a vehicle, wherein the one or more sensors are configured to determine Doppler shifted frequency measurements based on a plurality of line of sight (LOS) vectors oriented in one or more directions outward from the vehicle.
However, Sakamaki teaches a system, comprising, one or more sensors mounted on a vehicle, wherein the one or more sensors are configured to determine Doppler shifted frequency measurements based on a plurality of line of sight (LOS) vectors oriented in one or more directions outward from the vehicle (see Paragraph 0056 wherein a frequency analyzer 101 is a processing part that performs Fourier transformation on a received signal input thereto to calculate a Doppler spectrum. That is, the frequency analyzer 101 is a calculator that obtains a Doppler frequency shift between the signal transmitted and a signal received by the optical antenna device 5. A LOS speed calculator 102 is a processing part that incoherently integrates a predetermined number of Doppler spectra, and performs peak detection to calculate a Doppler speed as an uncorrected LOS speed. A LOS direction corrector 103 is a processing part that uses both a predetermined LOS direction with respect to the wind measuring apparatus in a state without motion (this is regarded as an uncorrected LOS direction) and attitude angle information included in the motion information output from the motion sensor 10 illustrated in FIG. 1 to rotate the uncorrected LOS direction in accordance with a change in attitude angles caused by the motion, and outputs a corrected LOS direction as an actual LOS direction. A LOS data storage 104 is a processing part that stores LOS data including the uncorrected LOS speed from the LOS speed calculator 102 and the corrected LOS direction from the LOS direction corrector 103. A wind vector calculator 105 is a processing part that uses a plurality of corrected LOS directions and a plurality of uncorrected LOS speeds stored in the LOS data storage 104 to calculate and to output a wind vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, and the Doppler frequency shift of a line-of-sight direction component, as taught by Sakamaki, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 9, see the rejection of claim 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, and the Doppler frequency shift of a line-of-sight direction component, as taught by Sakamaki, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 10, see the rejection of claim 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, and the Doppler frequency shift of a line-of-sight direction component, as taught by Sakamaki, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 11, see the rejection of claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, and the Doppler frequency shift of a line-of-sight direction component, as taught by Sakamaki, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 12, see the rejection of claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, and the Doppler frequency shift of a line-of-sight direction component, as taught by Sakamaki, using the LDACS-based air-ground cooperative positioning and integrity monitoring method, as taught by Wang, for the purpose of improving the positioning accuracy of the APNT services and allowing the high-altitude users to become a high-altitude airborne ranging source (see Paragraphs 0006 and 0016 of Wang).
Regarding claim 13, Dennison teaches the system of claim 8, wherein the processing system is configured to exclude one or more LOS vectors used to generate the at least one modified air data solution when the difference exceeds the threshold value (see the corresponding rejection of claim 6), but fails to teach wherein the processing system is coupled to a human machine interface, wherein the human machine interface is operative to configure the processing system to adjust the at least one value via user input based on an air data parameter.
However, Sakamaki teaches wherein the processing system is coupled to a human machine interface, wherein the human machine interface is operative to configure the processing system to adjust the at least one value via user input based on an air data parameter (see Paragraph 0054 wherein the processor 17 in the signal processing device 12 receives a control signal from the controller 9 via the controller interface 13, reads received signals, motion information, programs, and other information from the storage device 18 into the memory 16, and executes functional parts such as LOS speed calculation, LOS direction correction, Translational velocity correction, Device relative velocity correction, and Wind vector calculation. Wind vectors calculated by the processor 17 are output to the display 11 via the display interface 15. The display 11 displays the wind vectors calculated by the processor 17 via the display interface 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for estimating LOS rotation rate for use in tracking, approaching, pursuing, intercepting, or avoiding an object, as taught by Dennison, using the Doppler frequency shift of a line-of-sight direction component with the use of display interfaces, as taught by Sakamaki, for the purpose of to obtaining a highly accurate wind vector by considering an error in each LOS direction at the time of calculating the wind vector (see Paragraphs 0012 of Sakamaki).
Regarding claim 14, see the rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baird (US4954837) teaches stored digital terrain data are used as a parameter for a passive ranging extended Kalman filter in a target range measurement system. The system accurately locates ground based targets using platform referenced passive sensors. The Kalman filter algorithm fuses angular target measurements (azimuth and elevation) from available sensors (FLIR, RFR, etc.) along with stored digital terrain data to obtain recursive least-square error estimates of target location. An iterative algorithm calculates the slant range to the intersection of the target's line of sight vector with the digital terrain data base. This calculated slant range is used as an input to the Kalman filter to complement the measured azimuth and elevation inputs. The Kalman filter uses the calculated range measurement to update the target location estimate as a function of terrain slope. The system arrives at a rapid solution by using the stored digital terrain data to provide estimates of range. The Kalman filter provides the framework for fusion, filtering of the measurement noise, and automatic triangulation when owncraft maneuvers improve observability. Results from a Monte Carlo simulation of the algorithm, using real terrain data, are presented. Measurement noise effects, and the more dominant terrain effects on the system estimation accuracy are analyzed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665